Pfeifer, J.
Although the issue of privilege between state agencies and their in-house counsel is not before this court, our decision on whether to award Olander attorney fees is necessarily made in the context of that issue. Since we find that the OEPA and its counsel were reasonable in their position that OEPA’s communications with its in-house counsel were privileged, and because the public benefit gained by the success of Olander’s mandamus action was not significant enough to itself merit an award of attorney fees, we find that the court of appeals did not abuse its discretion in declining to award attorney fees in this case.
*179The award of attorney fees in a public records case is not automatic. R.C. 149.43(C) allows a court to use its discretion in awarding such fees. State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443. In granting or denying attorney fees, the court should consider the reasonableness of the government’s failure to comply with the public records request and the degree to which the public will benefit from release of the records in question. State ex rel. Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 626, 640 N.E.2d 174, 180. We find that both factors support the decision of the court of appeals in this case.
This court found in State ex rel. Thomas v. Ohio State Univ. (1994), 71 Ohio St.3d 245, 249, 643 N.E.2d 126, 130, that “[rjecords of communications between attorneys and their state-government clients pertaining to the attorneys’ legal advice are excepted from disclosure under R.C. 149.43(A)(1), since the release of these records is prohibited by state law.” In Thomas, the attorney whose communications were at issue was employed by Ohio State University’s Office of Legal Affairs. This court did not have to rule on the issue of whether the attorney’s in-house position affected the attorney-client privilege, since the attorney had been approved as an Assistant Attorney General by the Attorney General’s Office. Id. at 250, 643 N.E.2d at 130. That was done pursuant to a “Memorandum of Understanding” between OSU and the Attorney General, which allowed OSU to employ attorneys to carry out university business -with the condition that the Attorney General approve the appointments and, in turn, appoint those persons Assistant Attorneys General. Id. Therefore, the state of the law after Thomas was that this court had spoken strongly in favor of the privilege between attorneys and their state agency clients; the issue of whether that privilege extends to attorneys not appointed as Assistant Attorneys General remained unresolved.
Thus, respondents’ claim of privilege in this particular case was reasonably grounded in the law. As this court noted it Hutson, attorney fees are regarded as punitive. Id., 70 Ohio St.3d at 626, 640 N.E.2d at 180. Certainly, courts should not be in the practice of punishing parties for taking a rational stance on an unsettled legal issue. We therefore find that the court of appeals did not abuse its discretion in refusing to award Olander attorney fees on that basis.
The second factor to consider when deciding whether to award attorney fees in a public records case is the degree to which the public benefits from the release of the records. We find that the court of appeals did not abuse its discretion by finding that benefit to be minimal in this case. In Hutson, this court awarded attorney fees where the relator’s mandamus action increased the period allowed for the inspection of records at the Warren Police Department from three hours per day to eight hours per day.
*180Public benefit may be derived from more than just an expansion of the hours the public has access to public records. Public benefit may also result from a satisfaction of the public’s right to know. In State ex rel. Multimedia, Inc. v. Whalen (1990), 51 Ohio St.3d 99, 554 N.E.2d 1321, a commercial television station sought the release of police records relating to the shooting of a suspect. The station sought the records “so that complete and accurate news reports can be broadcast and reported to the public.” Id. at 100, 554 N.E.2d at 1322. This court described the public benefit in that case as “manifest” and granted the relator’s request for attorney fees. Id.
In State ex rel. Multimedia, Inc. v. Snowden (1995), 72 Ohio St.3d 141, 145, 647 N.E.2d 1374, 1379, this court found that the relator “demonstrated a sufficient public benefit” in the release of personal background and investigation reports of police recruits to merit an award of attorney fees.
The release of records in the present case confers its benefits mostly on Olander in his personal battle against a former employer. The public benefit lies more with the exposure of the OEPA’s seeming repudiation of R.C. 109.02 than it does with expanded access to public records.
Therefore, since the OEPA refused Olander’s disputed public records requests in good faith, and because the public benefit of releasing those records, if any, is not great enough to support an award of attorney fees on its own, we find that the court of appeals did not abuse its discretion in denying attorney fees to Olander in this case.

Judgment affirmed.

Moyer, C.J., Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.